FILED
                           NOT FOR PUBLICATION                              JUN 06 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHARON L. EVERSON,                               No. 13-35072

              Plaintiff - Appellant,             D.C. No. 3:11-cv-05960-RBL

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                              Submitted June 3, 2014**
                                Seattle, Washington

Before: GOODWIN, McKEOWN, and WATFORD, Circuit Judges.

       1. Substantial evidence supports the Administrative Law Judge’s (ALJ)

conclusion that Ms. Everson did not have the severe medically determinable

physical impairments of fibromyalgia or chronic pain syndrome. See 20 C.F.R.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                              Page 2 of 4
§ 404.1520(a)(4)(ii). None of Everson’s treating or examining physicians

definitively diagnosed either condition. Moreover, two of the doctors who

suggested Everson might suffer from either condition concluded that she was, in

any event, not significantly impaired. Even if the ALJ erred at this stage, any error

was harmless. The ALJ explained that he considered Everson’s subjective

experience and reports of symptoms related to chronic pain and fibromyalgia in

assessing her residual functional capacity.

      2. The ALJ’s residual functional capacity determination was supported by

substantial evidence. First, the ALJ provided several specific and legitimate

reasons for his rejection of the controverted opinions of Drs. Tomski and Havsy,

properly “setting out a detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and making findings.” Cotton

v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986) (per curiam), superseded by statute

on other grounds as recognized in Bunnell v. Sullivan, 912 F.2d 1149, 1154 (9th

Cir. 1990). The ALJ reasoned, for example, that both opinions were inconsistent

with Everson’s treatment record over time as well as the opinions of at least three

examining physicians and the state’s medical expert.

      Nor did the ALJ err in weighing the remaining expert evidence. Everson

argues that the ALJ erred in failing to explicitly discuss certain test results, clinical
                                                                              Page 3 of 4
findings, and treatment notes made by seven other doctors, a chiropractor, and a

physical therapist. But the ALJ did discuss all of the expert opinions, both by

reference to exhibit numbers and through detailed discussions of the doctors’ key

conclusions. An ALJ “need not discuss all evidence presented to her.” Vincent ex

rel. Vincent v. Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984) (per curiam)

(emphasis removed). Rather, an ALJ need only “summarize[] the facts and

conflicting clinical evidence in detailed and thorough fashion, stating his

interpretation and making findings.” Magallanes v. Bowen, 881 F.2d 747, 755 (9th

Cir. 1989). The ALJ amply fulfilled this requirement.

      3. The ALJ offered specific, clear, and convincing reasons for rejecting

Everson’s testimony about the intensity and limiting effects of her symptoms. See

Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). First, the objective

medical record conflicted with Everson’s testimony. “Contradiction with the

medical record is a sufficient basis for rejecting the claimant’s subjective

testimony.” Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th

Cir. 2008). Second, the ALJ identified several inconsistencies between Everson’s

daily activities and her testimony. For example, Everson testified that she could

not use her hands for gross or fine manipulation, but she also testified that she

regularly grips a steering wheel when driving, uses a cane, and uses her hands for
                                                                           Page 4 of 4
dressing and grooming. As the ALJ observed, Everson’s ability to use her hands

was relevant to her ability to perform past relevant work as an office assistant.

      4. The additional evidence submitted by Everson to the Appeals Council

after the ALJ issued his decision does not change our conclusion that, “in light of

the record as a whole, the ALJ’s decision was supported by substantial evidence

and was free of legal error.” Taylor v. Comm’r, Soc. Sec. Admin., 659 F.3d 1228,

1232 (9th Cir. 2011). Dr. Wohns ultimately recommended only that Everson

obtain further evaluation, while Dr. Steinitz concluded that any abnormalities he

detected through electromagnetic study were “unimpressive.” Neither expert

identified additional limitations caused by Everson’s conditions.

      AFFIRMED.